


Exhibit 10.40

[g68923kqi001.gif]

Amendment Number 010 dated 24th April, 2015 TO Contract number 8006340
(“Contract”) Between (1) British Telecommunications plc (‘BT’) and (2) Virtusa
UK Limited BT and the Supplier agree that the Contract is amended as set out
below, all other Contract provisions remain unchanged Amendment details The
expiry date of the Contract is extended from 30th April 2015 to 30th September
2015 BT reserves the right to re-negotiate and amend this Contract prior to the
end date indicated above For the avoidance of doubt, any amendment to existing
rates will apply only to any Work Package executed and in effect after the date
of any such amendment and no prior period, and specifically will not apply to
any Work Package executed and approved (and services billed and provided
thereunder) prior to the date the amendment is executed SIGNED for and on behalf
of BT SIGNED for and on behalf of the Supplier Signed Peter Sillett Name Peter
Sillett Position Procurement Manager Signed Shanaka Jayawardena Name Shanaka
Jayawardena Position Finance Director

 

 
